Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered January 22, 1985, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilty plea was knowingly, voluntarily and intelligently entered, and we find no basis in the record for *498disturbing it (see, People v Harris, 61 NY2d 9). Further, the trial court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty plea, since that motion was predicated on nothing more than belated protestations of innocence (see, People v Sobchik, 108 AD2d 764). Also, the defendant’s plea "renders irrelevant his contention that the criminal proceedings preliminary to trial were infected with impropriety and error” (People v Di Raffaele, 55 NY2d 234, 240). In particular, the defendant’s contentions as to the sufficiency of the evidence before the Grand Jury were waived by his guilty plea (see, People v Dunbar, 53 NY2d 868, 871).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.